Title: To Thomas Jefferson from John Broome, 14 March 1807
From: Broome, John,McCord, Andrew
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Albany, March 14th. 1807.
                        
                        With a ready and cheerful obedience to the orders of the Senate and Assembly, we have the honor to transmit
                            the Enclosed Address. 
                  With sentiments of high consideration, we subscribe ourselves, Your most obed’t humble Servts,
                        
                            Jno Broome President
                            of the Senate
                            A. McCord Speaker of the
                            house of Assembly
                        
                    